Citation Nr: 9925747	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  93-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's fee-basis outpatient medical care was 
properly discontinued.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from May 1944 to November 
1946.

This appeal originally arose from a 1991 decision by the 
clinic of original jurisdiction to discontinue the veteran's 
authorization to receive fee-basis outpatient medical care.

Following a June 1994 hearing before the undersigned Member 
of the Board of Veterans' Appeals (Board), the veteran's 
claim was remanded in September 1994 to provide the veteran 
with the opportunity to review an August 1994 opinion by the 
Acting Director, Medical Administrative Service.  The 
veteran's case was returned to the Board in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities include 
anatomical loss of the right lower extremity and loss of use 
of the left lower extremity; a 100 percent disability 
evaluation as well as entitlement to special monthly 
compensation for anatomical loss of one lower extremity and 
loss of use of one lower extremity have been in effect since 
August 1980.

3.  The veteran apparently began receiving private outpatient 
care for his psychiatric disability under the fee-basis 
program in 1969.

4.  Effective October 31, 1991, continuation of authorization 
for fee-basis outpatient treatment was denied as it was 
determined that the VA Medical Center in Northport, New York, 
was capable of furnishing the medical services required by 
the veteran and that this facility was not geographically 
inaccessible to the veteran.
5.  The decision to discontinue authorization for fee-basis 
outpatient care for the veteran was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.

CONCLUSION OF LAW

The veteran's fee-basis outpatient medical care was properly 
discontinued.  38 U.S.C.A. §§ 1701, 1703, 1710, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 17.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his psychiatric 
and lower extremity disabilities.  Records indicate that when 
the authorization was discontinued at the end of October 
1991, the veteran's treating psychiatrist under the VA fee-
basis program was Janine M. Holder, M.D., and the veteran's 
treating podiatrist was Richard M. Montag, D.P.M.; both were 
located in Hempstead, New York and the veteran was residing 
in West Hempstead, New York.

During the course of the veteran's June 1994 hearing on 
appeal he testified that the fee-basis providers were located 
less than ten miles from his home while the VA outpatient and 
hospital facilities were located in Northport, some sixty 
miles from his home.  He indicated that the Northport 
facilities were not accessible in terms of travel time as 
they were an hour from his home and, while his fee-basis 
appointments were in the evening and on Saturday, he was 
unable to travel to the VA medical facilities and still 
maintain his regular daily and professional activities.  He 
argued that the discontinuance of the fee-basis treatment was 
arbitrary and capricious as he had utilized a fee-basis card 
for more than twenty years and this was a vested interest 
which should be accorded the same protection as grants of 
service connection.

During the course of the veteran's June 1994 hearing on 
appeal the veteran testified that traveling to Northport was 
a severe hardship as far as driving and meant a loss of a 
day's pay and interruption of his practice as the Northport 
facility was sixty miles from his home.

Analysis

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) in the case of Meakin v. 
West, 11 Vet. App. 183 (1998), held that the Board had 
jurisdiction to decide whether a veteran was eligible for 
fee-basis medical care. First, under § 1703(a)(1)(A), before 
the Secretary is permitted to contract with a non-VA facility 
in order to procure fee-basis care, it must be established 
not only that the applicant is a veteran and that he seeks 
treatment for a service-connected disability, but also that 
VA facilities are either (1) geographically inaccessible or 
(2) not capable of providing the care or services that he 
requires. Because a veteran seeking treatment for a service-
connected disability could thus never be eligible for fee-
basis outpatient treatment under § 1703(a)(1)(A) until either 
(1) or (2) has been satisfied, a determination as to an 
applicant's eligibility for fee-basis outpatient care must 
necessarily include a factual determination as to whether 
either (1) or (2) has been satisfied. See 38 U.S.C. § 
7261(a)(4). Second, under the plain meaning of § 1703(a), 
authorization for fee-basis treatment takes place only after 
satisfaction of either (1) or (2), and means the letting of a 
contract. Third, the first sentence of § 20.101(b) by its 
terms extends jurisdiction to all cases involving eligibility 
for outpatient treatment, not just to cases involving 
eligibility for VA outpatient treatment. See 38 C.F.R. § 
20.101(b). The use of the word "may" in § 1703(a) indicates 
that a fee-basis determination such as that in issue are 
wholly within the Secretary's discretion.  Meakin, at 186.

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his psychiatric and lower 
extremities disabilities is not in dispute; the matter of 
authorization of the medical services was decided in his 
favor as he was found to be in need of the treatment and it 
was appropriate for his conditions.  While he had received 
his care for many years from private providers at VA expense 
under the fee-basis program, following a 1991 review, the VA 
Medical Administration Service decided to terminate this fee-
basis status, concluding that the veteran's further 
outpatient treatment at government expense would have to take 
place at the Northport VA Medical Center.

In reviewing the veteran's claim, the Board finds that the 
veteran was eligible for fee basis care as although the VA 
Medical Center in Northport was capable of providing the 
required care, the Northport facility was geographically 
inaccessible to him given the nature of his disabilities and 
the distance from his home to the Northport facility. Meakin 
at 186.

That being said, once eligibility for fee basis care is 
established, the decision to authorize fee basis care is 
entirely at the discretion of the Secretary ("shall" vs. 
"may"). 38 U.S.C. § 1710(a)(1) ("The Secretary shall furnish 
hospital care, and may furnish nursing home care . . . to a 
veteran who has a service connected disability rated at 50 
percent or more." (emphasis added)); see Webb v. Brown, 7 
Vet. App. 122, 125 (1994) (Holdaway, J., concurring) ("On the 
face of the statute [38 U.S.C. § 1703(a)], [**17] . . . the 
use of the word "may" connotes complete unfettered discretion 
of the Secretary."); see also Corry v. Derwinski, 3 Vet. App. 
231, 235 (1992) (38 C.F.R. § 3.109(b)'s use of the word "may" 
commits the decision to extend the filing period of a Notice 
of Disagreement to the sole discretion of the Secretary); 
accord Scott v. Brown, 7 Vet. App. 184 (1994) (38 C.F.R. § 
3.109(a)); Willis v. Brown, 6 Vet. App. 433, 435 (1994) (38 
C.F.R. § 13.59(a)). 

The Board has no authority to review decisions made by the 
Secretary which rest entirely within his discretion in the 
absence of evidence that such determination was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law. Malone v. Gober, 10 Vet.App. 539 (1997). 
In this case, no evidence has been presented for the Board to 
conclude that the decision to discontinue the veteran's fee-
basis outpatient medical care was arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law. 

The Board notes that the veteran has referred to 38 C.F.R. 
§ 3.957 (1998), which states that service connection for any 
disability which has been in effect for ten or more years 
will not be severed except upon a showing that the original 
grant was based on fraud. Although the veteran argues that 
his award of fee-basis care is a vested interest which should 
be accorded the same protection as grants of service 
connection, and his service-connected disabilities are 
"protected" under this provision, no such protection is 
provided for an award of fee-basis care. 

Accordingly, for the above reasons and bases, it can only be 
concluded that the veteran's fee-basis outpatient medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710; 38 C.F.R. § 17.52.


ORDER

The veteran's fee-basis outpatient medical care was properly 
discontinued and the appeal is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

